DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on September 16, 2022 is acknowledged.  Accordingly, claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the filamentous alga" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the at least one species of filamentous alga."
Claim 4 recites the limitation "the filamentous alga" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the at least one species of filamentous alga."
Claim 5 recites the limitation "the filamentous alga" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the at least one species of filamentous alga."
Claim 6 recites the limitation "The filtration assembly of claim 9” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to depend from claim 1.
Claim 6 recites the limitation "the pores" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the at least one pore." 
Claim 8 is considered vague and indefinite because it recites “an algal photobioreactor system” in line 4. It is unclear if this refers to the algal photobioreactor system recited in claim 7 or a different algal photobioreactor system. For examination purposes, the claim will be considered to recite “[[an]]the algal photobioreactor system.”
Claim 9 recites the limitation "the filamentous alga" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the at least one species of filamentous alga."
Claim 10 recites the limitation "the unicellular alga" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite "the at least one species of unicellular alga."


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazlebeck et al. (US 2017/0321184).
Hazlebeck et al. teach  an algal photobioreactor system comprising: a photobioreactor chamber ([0154]..Like the first cultivation stage 60, the second cultivation stage 80 also includes  one or more algae cultivation devices 80a,80b,80c,  such as an open  raceway, a closed photobioreactor, a combination of open raceways and closed photobioreactors, a heterotrophic reactor, or any other  suitable algae cultivation devices..); a reservoir ((0155]..A recycled media hold-up reservoir 83,like the reservoir 63 in the first cultivation stage 60, can be in fluid communication with the hollow fiber dead end filtration system 50b and can be used to store the recycled media until the recycled media is needed in the second cultivation stage 80..); a filtration assembly ([0155]..When a portion or all of the additional algae is ready to be harvested, the second stage media containing the additional algae can flow or otherwise be transferred (e.g., flowing the additional algae through at least one conduit, which in an embodiment can be achieved via gravity or pump 81) from the second cultivation stage 80 to a hollow fiber dead-end filtration system 50b..); a unicellular alga ( [0003]..  This present disclosure relates  generally to systems and methods for solid or biological slurry filtration, harvesting and cultivation, and more specifically to algae harvesting and cultivation systems  and methods..[0004]..It has long been recognized that algae harvesting is a major deterrent to realizing practical and economical unicellular algae production..[0177]..For example, in  one demonstration, a hollow-fiber dead-end membrane system was operated utilizing a reversing flow pump as illustrated in FIG.2 so as to filter a 0.08%  Chlorella  sp..chlorella is the example algae for the  disclosed systems and is a unicellular algae, see Chlorella Wikipedia incitations, pg1, para1..chlorella is a genus of single-celled green algae..); and a light source ([0154]..Like the first cultivation stage 60, the second cultivation stage 80 also  includes one or more algae cultivation devices 80a, 80b, 80c, such as an open raceway, a closed photobioreactor, a combination of open raceways and closed photobioreactors, a heterotrophic reactor, or any other suitable algae cultivation devices..photobioreactors have a light source). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerardo (Harvesting of microalgae within a biorefinery approach: A review of the developments and case studies from pilot-plants). 
Gerardo discloses an algal photobioreactor system comprising: a photobioreactor chamber , (pg 257 col2, para3..In an on-going work by Plymouth University, a low energy 16,000L photobioreactor(PBR)..pg 258 Figure7, near top..harvest from PBR..see connection of PBR near top to filtration assembly near bottom), a filtration assembly (pg258 Figure 7,near top..harvest from PBR..see  connection of PBR near top to filtration assembly near bottom), unicellular alga (pg 257 col 2, para 3..In an on-going work by Plymouth University, a low energy 16,000L photobioreactor (PBR)..emission tolerant, diazotrophic, thermophilic, an auto-flocculating cyanobacterial strain..Note: cyanobacteria are considered a single celled algae and are also known as blue-green algae, see WO2010/006228A2 to Crecy in citations pg17 In 6-9..types of algae that can be utilized in the invention is one or more selected from the group consisting of green algae, red algae, blue-green algae, cyanobacteria and diatoms..pg 17 In12-20..Division Cyanophyta (blue-green algae)..). Gerardo further discloses a light source (pg 257 col 2 para3..In an on-going work by Plymouth University, a low energy 16,000L photobioreactor (PBR)..a photobioreactor relies on a source of light for the energy input via photosynthesis). Gerardo does not explicitly disclose a reservoir (see instant specification para[0043)..The reservoir holds the contaminated water prior to use by the algal photobioreactor system 200..).
It would have been obvious to one skilled in the art to specifically state that storage tanks, such as reservoirs, are around to store feeds and product streams, because storage is a necessary component of a system such as the one disclosed by Gerardo.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardo (Harvesting of microalgae within a biorefinery approach: A review of the developments and case studies from pilot-plants) in view of Hartman et al. (US 2009/0324799). 
 	Regarding claim 1, Gerardo discloses a filtration assembly  (pg258 Figure7..Fig.7. Schematic of the passive harvesting system for CX68 by Plymouth Marine Laboratory (UK), comprising two distinct stages: 1L gravity sedimentation to be followed by 2L gravity filtration..see Figure 7,filter labeled Lgravity filterL) comprising a filter plate containing at least one pore (pg 258 col 1 para 1..The filter surface consists of a 6mm thick sheet of porous polyethylene with a mean pore size of 85um. Gravity filtration was operated in batch mode with two separate filter containers, one in fill mode and the other in filtration mode..).
 	Gerardo further discloses a filter column attached to an algal photobioreactor system and configured to receive at least one species of unicellular alga grown in the algal photobioreactor system; (pg 257 col 2 para 3 .. In an on-going work by Plymouth University, a low energy 16,000 L photobioreactor (PBR).. emission tolerant, diazotrophic, thermophilic, an auto-flocculating cyanobacterial strain.. Also see pg 258 Figure 7, near top ..harvest from PBR.. see connection of PBR near top to filtration system near bottom Note: cyanobacteria are considered a single celled algae and are also known as blue-green algae, see WO 2010/006228 A2 to Crecy in citations pg 17 In 6-9..types of algae that can be utilized in the invention is one or more selected from the group consisting of green algae, red algae, blue-green  algae, cyanobacteria and diatoms.. pg 17 In 12-20 .. Division Cyanophyta (blue-green algae)..). Gerardo relies on the autoflocculation of the single celled alae to form large clumps and be removed by the filter (pg 257 col 2 para 4 .. Autoflocculation occurred in the settling tank where the floc had an average settling velocity of 0.1 cm/s. An optimal upflow velocity of 1 cm/min was determined in order to achieve NS9% recovery of the biomass.. pg 258 Figure 7, autoflocculation occurs prior to filtration. Pg 251 Figure 3 caption .. floc formation.. See instant claim 5..filamentous algae binds with single cell algae through electrostatic processes.. the filamentous algae serve as a means of separation of the single celled algae via electrostatic attachment.). While this ernbodiment relies on autoflocculation, Gerardo also discloses that bioflocculation can be used which relies on separate organisms to be added to form flocs with the unicellular algae (pg 252 col 1 para 2 ..bioflocculation is defined as the process where other micro-organisms (algae, bacteria and fungi) improve the floc forming abilities of the algae in suspension..). Gerardo does not specifically disclose at least one species of filamentous alga disposed within the filter column.
 	Hartman discloses a method of growing and separating algae (para [0008] .. In an embodiment of the invention a method and process for quickly growing and separating certain strains of algae is disclosed..) that are grown in photobioreactors (abstract.. Continuously produced algae is seeded into the waste streams by the use of 4 or more photo bio-reactors.. para [0015] .. In open loop bio-reactor #1 algae strains are inoculated and mixed into the waste streams causing growth to begin..). Hartman further discloses wherein  the single celled algae adhere to filamentous algae, which form clumps and can be separated via screens (para [0015] .. Some of these algae Strains produce long filamentous chains of algae that tend to link together and float at the top of the tanks where they can be raked together and sluiced off. The filamentous algae also become attachment places for Smaller non-chain forming algae to adhere. Other Smaller algae forms tend to form clumps that fall to the bottom of tanks or other liquid containing vessels allowing these clumps to be drained off.. para [0038] .. also indicated previously, smaller fixed horizontal and Vertical screens are provided at several locations round the raceway.. The algae on these fixed manually removed screens will be either sluiced to or manually transported to algae storage bin..).
 	It would have been obvious to one skilled in the art to combine the filtration assembly disclosed by Gerardo with the algae growth and separation process that relies on unicellular algae attaching to larger algae disclosed by Hartman, in order to improve the efficiency of the separation process by allowing for a cheaper filter plate.
 	Regarding claim 2, Gerardo relies on the autoflocculation of the single celled algae to form large clumps and be removed by the filter (pg 257 col 2 para 4 .. Autoflocculation occurred in the settling tank where the floc had an average settling velocity of 0.1 cm/s. An optimal upflow velocity of 1 cm/min was determined in order to achieve N99% recovery of the biomass.. pg 258 Figure 7, autoflocculation occurs prior to filtration. Pg 251 Figure 3 caption .. floc formation.. See instant claim 5..fitamentous algae binds with single cell algae through electrostatic processes.. the filamentous algae serve as a means of separation of the single celled algae via electrostatic attachment.). While this embodiment relies on autoflocculation, Gerardo also discloses that bioflocculation can be used which relies on separate organisms to be added to form flocs with the unicellular algae (pg 252 col 1 para 2 ..bioflocculation is defined as the process where other micro-organisms (algae, bacteria and fungi) improve the floc forming abilities of the algae in suspension..). Gerardo in view of Hartman does not specifically disclose wherein the filter column is packed with the at least one species of the filamentous alga.
 	Hartman discloses that filamentous algae can produce flocs with non-filamentous algae (para [0015] .. Some of these algae Strains produce long filamentous chains of algae that tend to link together and float at the top of the tanks where they can be raked together and sluiced off. The filamentous algae also become attachment places for Smaller non-chain forming algae to adhere.  Other Smaller algae forms tend to form clumps that fall to the bottom of tanks or other liquid containing vessels allowing these clumps to be drained off..). 
 	It would have been obvious to one skilled in the art to add the filamentous algae to the flocculation process, for filtering, disclosed by Gerardo in order the allow sufficient contact for flocs to occur because filamentous algae can trap unicellular algae, as disclosed by Hartman.
 	Regarding claim 3, Gerardo does not disclose wherein the at least one filamentous alga comprises” a single celled alga that forms a structure of at least one of long chains, threads, filaments, or pseudofilaments. 
 	Hartman further discloses the filtration assembly of claim 1, wherein the filamentous alga comprises: a single celled alga that forms a structure of at least one of long chains, threads, filaments, or pseudofilaments ([0015] .. Some of these algae strains produce tong filamentous chains of algae that tend to link together and float at the top of the tanks where they can be raked together and sluiced off..).
 	Regarding claim 4, Gerardo does not specifically disclose the filtration assembly of claim 1, wherein the at least one species of filamentous alga comprises: at least one of Bumilleriopsis filiformis, Tribonema aequale, Tribonemaaffine, Tribonema minus, or Tribonema viride. 
 	It would have been obvious to one skilled in the art to optimize the strain of filamentous algae used in the photobioreactor system disclosed by Gerardo using routine experimentation, by testing strains of filamentous algae which are well known, such as Tribonema aequale (see WO 2010/006228A2 to CRECY in citations, pg 18 second to last entry on col 2 .. Tribonema aequale..).
 	Regarding claim 5, Gerardo relies on the autoflocculation of the single celled alae to form large clumps and be removed by the filter, wherein flocculation as a general concept relies on electrostatics (pg 257 col 2 para 4 .. Autoflocculation occurred in the settling tank where the floc had an average settling velocity of 0.1cm/s. An optimal upflow velocity of 1 cm/min was determined in order to achieve N99% recovery of the biomass.. pg 258 Figure 7,autoflocculation occurs prior to filtration. Pg 251 Figure 3 caption .. floc formation..). Gerardo does not specifically disclose the filtration  assembly of claim 1, wherein the filamentous algae binds with single cell algae through electrostatic processes.
  	While this embodiment relies on  autoflocculation, Gerardo also discloses that bioflocculation can be used which relies on separate organisms to be added to form flocs with the unicellular algae (pg 252 col1 para2..bioflocculation is defined as the process where other micro-organisms (algae, bacteria and fungi) improve the floc forming abilities of the algae in suspension..). 
  	Hartman discloses that filamentous algae can produce flocs with non-filamentous algae ([0015]..Some of these algae Strains produce long filamentous chains of algae that tend to link together and float at the top of the tanks where they can be raked together and sluiced off. The filamentous algae also become attachment places for Smaller non-chain forming algae to adhere. Other Smaller algae forms tend to form clumps that fall to the bottom of tanks or other liquid containing vessels allowing these clumps to be drained off..). 
 	It would have been obvious to one skilled in the art to add the filamentous algae to the flocculation process, where the filamentous algae binds with single cell algae through electrostatic processes, in order to form the flocs, or clumps, for separation purposes. 
  	Regarding claim 6,  Gerardo discloses the filtration assembly of claim 1, wherein a diameter of the pores are 85um (pg 258 col 1 para1..The filter surface consists of a 6 mm thick sheet of porous polyethylene with a mean pore size of 85.m. Gravity filtration was operated in batch mode with two separate filter containers, one in fill mode and the other in filtration mode.). Gerardo does not specifically disclose wherein a diameter of the pores ranges from 0.25 um to 5 um.
 	 It would have been obvious to one skilled in the art to optimize the size of pores using routine experimentation.
 	Regarding claim 8, Gerardo further discloses a filtration assembly (pg 258 Figure 7..Fig.7. Schematic of the passive harvesting system for CX68 by Plymouth Marine Laboratory (UK), comprising two distinct stages: 1. Gravity sedimentation to be followed by 2. Gravity filtration..see Figure 7, filter labeled. Gravity filter.) comprising a filter plate containing at least one pore (pg 258 col1 para1..The filter surface consists of a 6mm thick sheet of porous polyethylene with a mean pore size of 85.m. Gravity filtration was operated in batch mode with two separate filter containers, one in fill mode and the other in filtration mode..), a filter column attached to an algal photobioreactor system and configured to receive at least one species of unicellular alga grown in the algal photobioreactor system (pg 257 col 2 para3..In an on-going work by Plymouth University, a low energy 16,000 L photobioreactor (PBR)..emission tolerant, diazotrophic, thermophilic, an auto-flocculating cyanobacterial strain.. Also see pg 258  Figure 7, near top..harvest from PBR..see connection of PBR near top to filtration system near bottom Note: cyanobacteria are considered a single celled algae and are also known as blue-green algae, see WO2010/006228A2 to Crecy in citations pg 17 In6-9..types of algae that can be utilized in the invention is one or more selected from the group consisting of green algae, red algae, blue-green algae, cyanobacteria and diatoms..pg 17 In12-20..Division Cyanophyta (blue-green algae)..). Gerardo relies on the autoflocculation of the single celled algae to form large clumps and be removed by the filter (pg 257 col 2 para4..Autoflocculation occurred in the settling tank where the floc had an average settling velocity o f0.1 cm/s. An optimal up flow velocity of 1 cm/min was determined in order to achieve N99% recovery of the biomass..pg 258 Figure 7, autoflocculation occurs prior to filtration. Pg 251 Figure 3 caption..flocformation..See instant claim 5..filamentous algae binds with single cell algae through electrostatic processes..the filamentous algae serve as a means of separation of the single celled algae via electrostatic attachment.). While this embodiment relies on autoflocculation, Gerardo also discloses that bioflocculation can be used which relies on separate organisms to be added to form flocs with the unicellular algae (pg 252 col 1 para2..bioflocculation is defined as the process where other micro-organisms (algae, bacteria and fungi) improve the floc forming abilities of the algae in suspension..).  Gerardo does not specifically disclose at least one species of filamentous alga disposed within the filter column.
 	Hartman discloses a method of growing and separating algae ([0008]. .In an embodiment of the invention a method and process for quickly growing and separating certain strains of algae is disclosed..) that are grown in photobioreactors (abstract..Continuously produced algae is seeded into the wastestreams by the use of 4 or more photobio-reactors..[0015]..In open loop bio-reactor#1 algae strains are inoculated and mixed into the wastestreams causing growth to begin..), wherein the single celled algae adhere to filamentous algae, which form clumps and can be separated via screens ([0015]..Some of these algae Strains produce long filamentous chains of algae that tend to link together and float at the top of the tanks where they can be raked together and sluiced off. The filamentous algae also become attachment places  for Smaller non-chain forming algae to adhere. Other Smaller algae forms tend to form clumps that fall to the bottom of tanks or other liquid containing vessels allowing these clumps to be drained off..[0038]..also indicated previously, smaller fixed horizontal and Vertical screens are provided at several locations round the raceway..The algae on these fixed manually removed screens will be either sluiced to or manually transported to algae storage bin..). 
 	It would have been obvious to one skilled in the art to combine the filtration assembly disclosed by Gerardo with the algae growth and separation process that relies on unicellular algae attaching to larger algae disclosed by Hartman, in order to improve the efficiency of the separation process and reduce the cost associated with the filter plate.
 	Regarding claim 9, Gerardo does not specifically disclose the algal photobioreactor system of claim 8 wherein the at least one species of filamentous alga comprises: at least one of Bumilleriopsis filiformis, Tribonema aequale, Tribonema affine, Tribonema minus,or Tribonema viride.
 	It would have been obvious to one skilled in the art to optimize the strain of filamentous algae used in the photobioreactor system disclosed by Gerardo using routine experimentation, by testing strains of filamentous algae which are well known, such as Tribonema aequale (see WO2010/006228A2 to CRECY in citations, pg 18 second to last entry on co l2..Tribonemaaequale..).
   	Regarding claim 10, Gerardo in view of Hartman discloses claim 8., Gerardo in view of Hartman does not specifically disclose the algal photobioreactor system of claim 8, wherein the at least one species of unicellular alga comprises: at least one of Coccomyxa subellipsoidea or Tetradesmus obliquus. 
  	It would have been obvious to one skilled in the art to optimize the strain of unicellular algae used in the photobioreactor system disclosed by Gerardo using routine experimentation, by testing strains of unicellular algae which are well known, such as coccomyxa subellipsoidea (see US10,087,496B2 to DENSO CORPORATION in citations, col 5 In 25-35..coccomyxasubellipsoidea..).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/28/22